PER CURIAM.
M.R. Mikkilineni appeals from a decision of the United States Court of Federal Claims dismissing his claims for lack of jurisdiction and, alternatively, as time-barred under the twelve-month limitations period of the Contract Disputes Act (CDA), 41 U.S.C. § 609(a). We affirm.
Mr. Mikkilineni cites the CDA as the jurisdictional basis for his complaint. The CDA, however, applies only to those who are in privity of contract with the government. Erickson Air Crane Co. v. United States, 731 F.2d 810, 813 (Fed.Cir.1984). Moreover, Rule 17 of the Rules of the Court of Federal Claims requires every action to be prosecuted in the name of the real party in interest. Mr Mikkilineni in his individual capacity was not a party to the contract at issue and thus not the real party in interest. Accordingly, he may not maintain this suit.
The heart of Mr. Mikkilineni’s argument is that he, as sole share-holder of Talasila, Inc. and successor-in-interest to its assets, can bring this cause of action in his own name. This is not supported by Texas law. Under the Texas corporate survival statute, the dissolved corporation itself retains limited rights, including the right to prosecute any claim brought within three years of dissolution. Tex. Bus. Corp. Act Ann. art. 7.12(A)(1) (West 2001). If an action is filed within three years, the dissolved corporation continues to exist for purposes of that action. Id. art. 7.12(C). Any claims are extinguished if no action is brought within three years of dissolution. Id. Thus, any right to pursue a cause of action either belongs to the dissolved corporation or no longer exists; at no time does it pass to another party.
The Court of Federal Claims dismissed the complaint on an alternative ground-that the claim was time-barred under the CDA. The CDA mandates that suits in the Court of Federal Claims must be filed within twelve months of the contracting officer’s decision at issue. 41 U.S.C. § 609(a)(3). It is undisputed that Mr. Mikkilineni did not satisfy that requirement in this case.
We have considered Mr. Mikkilineni’s other arguments and find them unpersuasive. The Court of Federal Claims did not err in dismissing Mr. Mikkilineni’s complaint.